DETAILED ACTION
This is a notice of allowance in response to the RCE filed 04/21/2022.
	
Status of Claims
Claims 1, 4, 6-9, 11-16, and 21-28 are pending;
Claims 1, 4, 6, 8, 9, 13, 15, and 16 are currently amended; claims 2, 3, 5, 10, and 17-20 have been cancelled; claims 7 and 11 were previously presented; claims 12 and 14 are original; claims 21-28 are new;
Claims 1, 4, 6-9, 11-16, and 21-28 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 04/21/2022 has been entered.
 

Drawings
The replacement drawings filed 04/21/2022 are accepted by the Examiner.

Specification
The amendments to the specification filed 04/21/2022 have not been entered because the language to be amended on page 35, line 16, "a sufficient gap g is maintained between the fingers 1220 and the pressing pads 140," is not found in the original specification filed 08/02/2019.  "A reference to the section heading along with an instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section."  See 37 CFR 1.121(b)(2)(i).
For the purpose of compact prosecution, the original specification filed 08/02/2019 has been amended with an examiner's amendment provided herein.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an internet communication (see attachment) from the applicant's representative, Frank Gao, Reg. No. 62,565, on 05/15/2022.

The application has been amended as follows:

In the Claims Filed 04/21/2022

1.	(Currently Amended) A seat track mechanism for a vehicle, the seat track mechanism comprising:
	a lower rail configured to be mounted to a body of the vehicle;
	an upper rail configured to be mounted to a seat of the vehicle, [[and]] the upper rail movable forward and rearward along the lower rail; and
	a locking mechanism mounted to the upper rail, the locking mechanism configured to adjust a rail gap between the locking mechanism and the lower rail for restraining movement of the upper rail[[.]];
	wherein the locking mechanism comprises:
a center case mounted on the upper rail; [[and]]
a center plate received in the center case, the center plate contacting the center case for transmitting an actuating force to the center case[[.]]; and
a driver for providing [[an]]the actuating force to move the upper rail forward and rearward along the lower rail[[,]];
	wherein the center plate is mounted to the driver[[.]];
	wherein the center case comprises a finger hinged to the upper rail having an inner head contact surface;
	wherein the center plate comprises a pressing head contacting [[an]]the inner head contact surface of the finger[[.]]; and
	wherein, the locking mechanism presses the lower rail such that the inner head contact surface of the finger moves towards the lower rail.

2-3.	(Cancelled)

4.	(Currently Amended) The seat track mechanism according to claim 1, wherein the driver comprises:
	a lead screw rotatably mounted to the lower rail;
	a motor for rotating the lead screw; and
	a nut member mounted to the upper rail and formed with female threads having a shape corresponding to a shape of male threads of the lead screw, the nut member configured to move forward and rearward based on rotation of the lead screw.

5.	(Cancelled)

6.	(Currently Amended) The seat track mechanism according to claim 1, wherein the pressing head has a round actuating surface facing the inner head contact surface of the finger, and at least a portion of the round actuating surface of the pressing head contacts the inner head contact surface of the finger.

7.	(Previously Presented) The seat track mechanism according to claim 1, wherein at least one cavity is formed within the pressing head.

8.	(Currently Amended) The seat track mechanism according to claim [[5]]1, wherein:
	the center case further comprises a lower case supporting the center plate, and an upper case assembled to the lower case and mounted to a lower portion of the upper rail; and
	the finger is hinged to the lower case.

9.	(Currently Amended) The seat track mechanism according to claim [[5]]1, wherein the actuating force of the driver is adapted to be transmitted to the center case such that the pressing head of the center plate mounted to the driver presses the inner head contact surface of the finger.

10.	(Cancelled)

11.	(Previously Presented) The seat track mechanism according to claim 9, wherein the finger has a pressing surface opposite to the inner head contact surface of the finger, and a pressing pad is disposed between the pressing surface of the finger and the lower rail.


12.	(Original) The seat track mechanism according to claim 11, wherein the pressing pad is mounted on the center case such that a predetermined gap is maintained between the pressing pad and the lower rail when the pressing pad is not pressed by the finger, and the pressing pad contacts the lower rail when the pressing pad is pressed by the finger.

13.	(Currently Amended) The seat track mechanism according to claim 1, wherein an elastic member is mounted on the center case for providing a restoring force to keep the rail gap between the locking mechanism and the lower rail.

14.	(Original) The seat track mechanism according to claim 13, wherein the elastic member is a plate spring for applying an inward force to the finger away from the lower rail.

15.	(Currently Amended) The seat track mechanism according to claim 1, wherein:
	the lower rail comprises a hook guide; [[and]]
	
	the locking mechanism is disposed adjacent to the hook guide; and
	the rail gap between the locking mechanism and the lower rail is reduced to zero when the locking mechanism presses the hook guide.

16.	(Currently Amended) The seat track mechanism according to claim 1, wherein:
	the pressing head of the center plate is a first pressing head;
	the finger of the center case is a first finger;
	the center plate has a symmetrical structure comprising the first pressing head, a rod connected to the first pressing head, and a second pressing head connected to the rod; and
	the center case further comprises a second finger contacting the second pressing head.

17-20.	(Cancelled)

21.	(New) The seat track mechanism according to claim 1, wherein:
	the finger of the center case is a first finger;
	the center case further comprises a second finger hinged to the upper rail and having an inner head contact surface; and
	the pressing head of the center plate contacts both the inner head contact surface of the first finger and the inner head contact surface of the second finger.

22.	(New) The seat track mechanism according to claim 21, wherein the actuating force of the driver is adapted to be transmitted to the center case such that the pressing head of the center plate mounted to the driver presses both the inner head contact surface of the first finger and the inner head contact surface of the second finger.

23.	(New) The seat track mechanism according to claim 22, wherein:
	the locking mechanism further comprises a first pressing pad disposed between the first finger and the lower rail;
	the locking mechanism further comprises a second pressing pad disposed between the second finger and the lower rail;
	the first pressing pad and the second pressing pad are mounted on the center case such that:
		when the first pressing pad is not pressed by the first finger and the second pressing pad is not pressed by the second finger, a first predetermined gap is maintained between the first pressing pad and the lower rail and a second predetermined gap is maintained between the second pressing pad and the lower rail; and
		when the first pressing pad is pressed by the first finger and the second pressing pad is pressed by the second finger, both the first pressing pad and the second pressing pad contact the lower rail.

24.	(New) The seat track mechanism according to claim 23, wherein an elastic member is mounted on the center case for providing a first inward force to the first finger away from the lower rail and providing a second inward force to the second finger away from the lower rail.

25.	(New) The seat track mechanism according to claim 24, wherein the elastic member is a plate spring.

26.	(New) The seat track mechanism according to claim 24, wherein:
	the first pressing pad is disposed on an outer surface of the first finger;
	the elastic member presses the outer surface of the first finger;
	the second pressing pad is disposed on an outer surface of the second finger; and
	the elastic member presses the outer surface of the second finger.

27.	(New) The seat track mechanism according to claim 21, wherein an elastic member is mounted on the center case for providing a first inward force to the first finger away from the lower rail and providing a second inward force to the second finger away from the lower rail.

28.	(New) The seat track mechanism according to claim 27, wherein the elastic member is a plate spring.


In the Specification Filed 08/02/2019

Page 24, line 21, "mechanism 100" has been changed to --mechanism 1000--.


Allowable Subject Matter
Claims 1, 4, 6-9, 11-16, and 21-28, in the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a seat track mechanism as specified in claim 1.  Relevant references include Oh et al. (US 9,067,514 B2), hereinafter Oh.
As similarly presented on pages 7-19 of the Office action mailed 07/23/2021, Oh discloses most of the limitations of claim 1 but does not disclose "wherein, when a relative displacement difference is generated between the center case and the center plate due to a vehicle acceleration variation equal to or greater than a predetermined reference value, the locking mechanism presses the lower rail such that the inner head contact surface of the finger moves towards the lower rail" in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Oh, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 4, 6-9, 11-16, and 21-28) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631